Citation Nr: 1139916	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-42 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he served in World War II before July 1, 1946, in the military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, including among organized guerrilla forces under authority of the United States Army.

The RO attempted to verify that the appellant had the service required to be eligible for the benefit sought on appeal by submitting information to the National Personnel Records Center (NPRC), including the appellant's name, date of birth, place of birth, branch of service, and dates of service, using the July 24, 1945, date of enlistment noted on an enlistment record submitted by the appellant, and the November 14, 1945, date of discharge noted on the appellant's application for old age pension as a veteran in the army of the Republic of Philippines.  The NPRC certified in March 2009, and again in April 2011, that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  See 38 C.F.R. § 3.203(c) (2011).

However, in a March 2009 statement in support of the Veteran's claim for payment from the Filipino Veterans Equity Compensation Fund, the Veteran asserted that his period of eligible service for the benefit was from August 6, 1942, to September 27, 1945.  In a January 2011 statement, the appellant reiterated that this was his period of service.  However, these dates of service were not submitted to the NPRC by the RO in attempting to verify the appellant's service.  Thus, the case must be remanded for the RO to attempt to verify the appellant's claimed service, with the claimed period of service of August 6, 1942, to September 27, 1945.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the NPRC to attempt to verify the appellant's claimed service under authority of the United States Army from August 6, 1942, to September 27, 1945.

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the appellant, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

